Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 1 of 16




             EXHIBIT 3
                            Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 2 of 16
                                                                 SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                           SEC Privilege Log (8/6/2020)

PRIVILEGE   DATE OR
                                                                                                                               EMAIL STRING       PRIVILEGE
  DOC ID      DATE                DESCRIPTION                       AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                RECIPIENTS        ASSERTED
 NUMBER      RANGE

                                                                                                                                              Attorney Work Product;
                         Internal handwritten notes of witness
                                                                                                                                                  Work Product;
                        interview of Norm Monteau created by
                                                                                                                                                  Attorney Client
                             SEC Division of Enforcement
    1       4/25/2017                                          Christopher White                                                                     Privilege;
                              Attorney containing mental
                                                                                                                                               Deliberative Process
                         impressions; prepared in anticipation
                                                                                                                                                     Privilege
                                      of litigation


                                                                                                                                              Attorney Work Product;
                        Internal handwritten notes of witness
                                                                                                                                                  Work Product;
                        interview of James Zigras created by
                                                                                                                                                  Attorney Client
                            SEC Division of Enforcement
    2       4/25/2017                                         Christopher White                                                                      Privilege;
                             Attorney containing mental
                                                                                                                                               Deliberative Process
                        impressions; prepared in anticipation
                                                                                                                                                     Privilege
                                     of litigation


                                                                                                                                              Attorney Work Product;
                        Internal handwritten notes of witness
                                                                                                                                                  Work Product;
                        interview of Bruce Pietretano created
                                                                                                                                                  Attorney Client
                          by SEC Division of Enforcement
    3       5/25/2017                                         Christopher White                                                                      Privilege;
                             Attorney containing mental
                                                                                                                                               Deliberative Process
                        impressions; prepared in anticipation
                                                                                                                                                     Privilege
                                     of litigation


                        Internal handwritten notes of witness                                                                                 Attorney Work Product;
                            interview of Nicholas Stolowitz                                                                                       Work Product;
                              created by SEC Division of                                                                                          Attorney Client
    4       7/10/2017     Enforcement staff working at SEC        John E. Kustusch                                                                   Privilege;
                        attorneys’ direction containing mental                                                                                 Deliberative Process
                         impressions; prepared in anticipation                                                                                       Privilege
                                      of litigation




                                                                                     Page 1
                             Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 3 of 16
                                                                    SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                              SEC Privilege Log (8/6/2020)

PRIVILEGE   DATE OR
                                                                                                                                  EMAIL STRING       PRIVILEGE
  DOC ID      DATE                 DESCRIPTION                         AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                   RECIPIENTS        ASSERTED
 NUMBER      RANGE

                           Internal memorandum of 7/10/2017                                                                                      Attorney Work Product;
                              witness interview of Nicholas                                                                                          Work Product;
                         Stolowitz created by SEC Division of                                                                                        Attorney Client
    5       7/13/2017       Enforcement staff working at SEC         John E. Kustusch                                                                   Privilege;
                         attorneys’ direction containing mental                                                                                   Deliberative Process
                          impressions; prepared in anticipation                                                                                         Privilege
                                       of litigation

                                                                                                                                                 Attorney Work Product;
                          Internal handwritten notes of witness
                                                                                                                                                     Work Product;
                         interview of John Hoffman created by
                                                                                                                                                     Attorney Client
                              SEC Division of Enforcement
    6       11/14/2017                                          Christopher White                                                                       Privilege;
                               Attorney containing mental
                                                                                                                                                  Deliberative Process
                          impressions; prepared in anticipation
                                                                                                                                                        Privilege
                                       of litigation


                                                                                                                                                 Attorney Work Product;
                          Internal handwritten notes of witness
                                                                                                                                                     Work Product;
                         interview of George Elling created by
                                                                                                                                                     Attorney Client
                           SEC Division of Enforcement staff
    7       12/1/2017                                                Dora M. Morales                                                                    Privilege;
                           working at SEC attorneys’ direction
                                                                                                                                                  Deliberative Process
                             containing mental impressions;
                                                                                                                                                        Privilege
                           prepared in anticipation of litigation


                           Internal memorandum of 12/1/2017                                                                                      Attorney Work Product;
                           witness interview of George Elling                                                                                        Work Product;
                               created by SEC Division of                                                                                            Attorney Client
    8       12/7/2017       Enforcement staff working at SEC         Dora M. Morales                                                                    Privilege;
                         attorneys’ direction containing mental                                                                                   Deliberative Process
                          impressions; prepared in anticipation                                                                                         Privilege
                                       of litigation

                                                                                                                                                 Attorney Work Product;
                          Internal handwritten notes of witness
                                                                                                                                                     Work Product;
                         interview of George Elling created by
                                                                                                                                                     Attorney Client
                              SEC Division of Enforcement
    9       12/6/2017                                           Christopher White                                                                       Privilege;
                               Attorney containing mental
                                                                                                                                                  Deliberative Process
                          impressions; prepared in anticipation
                                                                                                                                                        Privilege
                                       of litigation




                                                                                        Page 2
                             Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 4 of 16
                                                                   SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                             SEC Privilege Log (8/6/2020)

PRIVILEGE   DATE OR
                                                                                                                                 EMAIL STRING       PRIVILEGE
  DOC ID      DATE                 DESCRIPTION                        AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                  RECIPIENTS        ASSERTED
 NUMBER      RANGE
                                                                                                                                                Attorney Work Product;
                         Internal handwritten notes of witness
                                                                                                                                                    Work Product;
                          interview of Chris Burke created by
                                                                                                                                                    Attorney Client
                           SEC Division of Enforcement staff
   10       12/1/2017                                               Dora M. Morales                                                                    Privilege;
                          working at SEC attorneys’ direction
                                                                                                                                                 Deliberative Process
                             containing mental impressions;
                                                                                                                                                       Privilege
                          prepared in anticipation of litigation


                           Internal memorandum of 12/1/2017                                                                                     Attorney Work Product;
                             witness interview of Chris Burke                                                                                       Work Product;
                               created by SEC Division of                                                                                           Attorney Client
   11       12/4/2017       Enforcement staff working at SEC        Dora M. Morales                                                                    Privilege;
                         attorneys’ direction containing mental                                                                                  Deliberative Process
                          impressions; prepared in anticipation                                                                                        Privilege
                                        of litigation

                                                                                                                                                Attorney Work Product;
                         Internal handwritten notes of witness
                                                                                                                                                    Work Product;
                          interview of Chris Burke created by
                                                                                                                                                    Attorney Client
                             SEC Division of Enforcement
   12       12/6/2017                                          Christopher White                                                                       Privilege;
                              Attorney containing mental
                                                                                                                                                 Deliberative Process
                         impressions; prepared in anticipation
                                                                                                                                                       Privilege
                                      of litigation


                                                                                                                                                Attorney Work Product;
                         Internal handwritten notes of witness
                                                                                                                                                    Work Product;
                          interview of Chris Burke created by
                                                                                                                                                    Attorney Client
                           SEC Division of Enforcement staff
   13       12/8/2017                                               Dora M. Morales                                                                    Privilege;
                          working at SEC attorneys’ direction
                                                                                                                                                 Deliberative Process
                             containing mental impressions;
                                                                                                                                                       Privilege
                          prepared in anticipation of litigation


                           Internal memorandum of 12/8/2017                                                                                     Attorney Work Product;
                             witness interview of Chris Burke                                                                                       Work Product;
                               created by SEC Division of                                                                                           Attorney Client
   14       12/15/2017      Enforcement staff working at SEC        Dora M. Morales                                                                    Privilege;
                         attorneys’ direction containing mental                                                                                  Deliberative Process
                          impressions; prepared in anticipation                                                                                        Privilege
                                        of litigation




                                                                                       Page 3
                            Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 5 of 16
                                                                  SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                            SEC Privilege Log (8/6/2020)

PRIVILEGE   DATE OR
                                                                                                                                EMAIL STRING       PRIVILEGE
  DOC ID      DATE                DESCRIPTION                        AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                 RECIPIENTS        ASSERTED
 NUMBER      RANGE
                                                                                                                                               Attorney Work Product;
                        Internal handwritten notes of witness
                                                                                                                                                   Work Product;
                        interview of Susan Ewens created by
                                                                                                                                                   Attorney Client
                         SEC Division of Enforcement staff
   15       1/4/2018                                               Dora M. Morales                                                                    Privilege;
                         working at SEC attorneys’ direction
                                                                                                                                                Deliberative Process
                           containing mental impressions;
                                                                                                                                                      Privilege
                         prepared in anticipation of litigation


                          Internal memorandum of 1/4/2018                                                                                      Attorney Work Product;
                          witness interview of Susan Ewens                                                                                         Work Product;
                              created by SEC Division of                                                                                           Attorney Client
   16       1/5/2018      Enforcement staff working at SEC         Dora M. Morales                                                                    Privilege;
                        attorneys’ direction containing mental                                                                                  Deliberative Process
                         impressions; prepared in anticipation                                                                                        Privilege
                                      of litigation

                                                                                                                                               Attorney Work Product;
                        Internal handwritten notes of witness
                                                                                                                                                   Work Product;
                        interview of Kent Loehrke created by
                                                                                                                                                   Attorney Client
                         SEC Division of Enforcement staff
   17       1/19/2018                                              Dora M. Morales                                                                    Privilege;
                         working at SEC attorneys’ direction
                                                                                                                                                Deliberative Process
                            containing mental impressions;
                                                                                                                                                      Privilege
                         prepared in anticipation of litigation


                          Internal memorandum of 1/19/2018                                                                                     Attorney Work Product;
                           witness interview of Kent Loehrke                                                                                       Work Product;
                              created by SEC Division of                                                                                           Attorney Client
   18       1/19/2018      Enforcement staff working at SEC        Dora M. Morales                                                                    Privilege;
                        attorneys’ direction containing mental                                                                                  Deliberative Process
                         impressions; prepared in anticipation                                                                                        Privilege
                                       of litigation

                        Internal handwritten notes of witness                                                                                  Attorney Work Product;
                            interview of Bruce Pietrantonio                                                                                        Work Product;
                              created by SEC Division of                                                                                           Attorney Client
   19       2/15/2018     Enforcement staff working at SEC         Dora M. Morales                                                                    Privilege;
                        attorneys’ direction containing mental                                                                                  Deliberative Process
                         impressions; prepared in anticipation                                                                                        Privilege
                                      of litigation




                                                                                      Page 4
                            Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 6 of 16
                                                                  SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                            SEC Privilege Log (8/6/2020)

PRIVILEGE   DATE OR
                                                                                                                                EMAIL STRING       PRIVILEGE
  DOC ID      DATE                DESCRIPTION                        AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                 RECIPIENTS        ASSERTED
 NUMBER      RANGE
                          Internal memorandum of 2/15/2018                                                                                     Attorney Work Product;
                               witness interview of Bruce                                                                                          Work Product;
                        Pietrantonio created by SEC Division                                                                                       Attorney Client
   20       2/23/2018   of Enforcement staff working at SEC        Dora M. Morales                                                                    Privilege;
                        attorneys’ direction containing mental                                                                                  Deliberative Process
                         impressions; prepared in anticipation                                                                                        Privilege
                                      of litigation

                                                                                                                                               Attorney Work Product;
                        Internal handwritten notes of witness
                                                                                                                                                   Work Product;
                         interview of Glenn Mills created by
                                                                                                                                                   Attorney Client
                          SEC Division of Enforcement staff
   21       2/15/2018                                              Dora M. Morales                                                                    Privilege;
                         working at SEC attorneys’ direction
                                                                                                                                                Deliberative Process
                            containing mental impressions;
                                                                                                                                                      Privilege
                         prepared in anticipation of litigation


                          Internal memorandum of 2/15/2018                                                                                     Attorney Work Product;
                            witness interview of Glenn Mills                                                                                       Work Product;
                              created by SEC Division of                                                                                           Attorney Client
   22       2/20/2018      Enforcement staff working at SEC        Dora M. Morales                                                                    Privilege;
                        attorneys’ direction containing mental                                                                                  Deliberative Process
                         impressions; prepared in anticipation                                                                                        Privilege
                                       of litigation

                                                                                                                                               Attorney Work Product;
                          Internal handwritten notes witness
                                                                                                                                                   Work Product;
                        interview of Erick Hallick created by
                                                                                                                                                   Attorney Client
                         SEC Division of Enforcement staff
   23       2/22/2018                                              Dora M. Morales                                                                    Privilege;
                         working at SEC attorneys’ direction
                                                                                                                                                Deliberative Process
                            containing mental impressions;
                                                                                                                                                      Privilege
                         prepared in anticipation of litigation


                          Internal memorandum of 2/22/2018                                                                                     Attorney Work Product;
                           witness interview of Erick Hallick                                                                                      Work Product;
                              created by SEC Division of                                                                                           Attorney Client
   24       3/5/2018       Enforcement staff working at SEC        Dora M. Morales                                                                    Privilege;
                        attorneys’ direction containing mental                                                                                  Deliberative Process
                         impressions; prepared in anticipation                                                                                        Privilege
                                      of litigation




                                                                                      Page 5
                            Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 7 of 16
                                                                  SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                            SEC Privilege Log (8/6/2020)

PRIVILEGE   DATE OR
                                                                                                                                EMAIL STRING       PRIVILEGE
  DOC ID      DATE                DESCRIPTION                        AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                 RECIPIENTS        ASSERTED
 NUMBER      RANGE
                                                                                                                                               Attorney Work Product;
                        Internal handwritten notes of witness
                                                                                                                                                   Work Product;
                         interview of Glenn Mills created by
                                                                                                                                                   Attorney Client
                          SEC Division of Enforcement staff
   25       2/23/2018                                              Dora M. Morales                                                                    Privilege;
                         working at SEC attorneys’ direction
                                                                                                                                                Deliberative Process
                            containing mental impressions;
                                                                                                                                                      Privilege
                         prepared in anticipation of litigation


                          Internal memorandum of 2/23/2018                                                                                     Attorney Work Product;
                            witness interview of Glenn Mills                                                                                       Work Product;
                              created by SEC Division of                                                                                           Attorney Client
   26       2/28/2018      Enforcement staff working at SEC        Dora M. Morales                                                                    Privilege;
                        attorneys’ direction containing mental                                                                                  Deliberative Process
                         impressions; prepared in anticipation                                                                                        Privilege
                                       of litigation

                                                                                                                                               Attorney Work Product;
                        Internal handwritten notes of witness
                                                                                                                                                   Work Product;
                         interview of Glenn Mills created by
                                                                                                                                                   Attorney Client
                            SEC Division of Enforcement
   27       2/23/2018                                         Christopher White                                                                       Privilege;
                             Attorney containing mental
                                                                                                                                                Deliberative Process
                        impressions; prepared in anticipation
                                                                                                                                                      Privilege
                                     of litigation


                                                                                                                                               Attorney Work Product;
                        Internal handwritten notes of witness
                                                                                                                                                   Work Product;
                        interview of William Tumler created
                                                                                                                                                   Attorney Client
                          by SEC Division of Enforcement
   28       3/9/2018                                          Christopher White                                                                       Privilege;
                             Attorney containing mental
                                                                                                                                                Deliberative Process
                        impressions; prepared in anticipation
                                                                                                                                                      Privilege
                                     of litigation


                                                                                                                                               Attorney Work Product;
                        Internal handwritten notes of witness
                                                                                                                                                   Work Product;
                         interview of William Tumler created
                                                                                                                                                   Attorney Client
                        by SEC Division of Enforcement staff
   29       3/13/2018                                           Dora M. Morales                                                                       Privilege;
                         working at SEC attorneys’ direction
                                                                                                                                                Deliberative Process
                            containing mental impressions;
                                                                                                                                                      Privilege
                         prepared in anticipation of litigation




                                                                                      Page 6
                            Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 8 of 16
                                                                   SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                             SEC Privilege Log (8/6/2020)

PRIVILEGE   DATE OR
                                                                                                                                 EMAIL STRING       PRIVILEGE
  DOC ID      DATE                 DESCRIPTION                        AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                  RECIPIENTS        ASSERTED
 NUMBER      RANGE
                          Internal memorandum of 3/13/2018                                                                                      Attorney Work Product;
                         witness interview of William Tumler                                                                                        Work Product;
                              created by SEC Division of                                                                                            Attorney Client
   30       4/9/2018       Enforcement staff working at SEC         Dora M. Morales                                                                    Privilege;
                        attorneys’ direction containing mental                                                                                   Deliberative Process
                         impressions; prepared in anticipation                                                                                         Privilege
                                      of litigation

                                                                                                                                                Attorney Work Product;
                            Internal handwritten notes of
                                                                                                                                                    Work Product;
                        memorandum of witness interview of
                                                                                                                                                    Attorney Client
                        Glenn Mills created by SEC Division
   31       4/5/2018                                        Christopher White                                                                          Privilege;
                        of Enforcement Attorney containing
                                                                                                                                                 Deliberative Process
                          mental impressions; prepared in
                                                                                                                                                       Privilege
                              anticipation of litigation


                                                                                                                                                Attorney Work Product;
                         Internal handwritten notes of witness
                                                                                                                                                    Work Product;
                        interview of Tierney Sharif created by
                                                                                                                                                    Attorney Client
                          SEC Division of Enforcement staff
   32       5/1/2018                                                Dora M. Morales                                                                    Privilege;
                          working at SEC attorneys’ direction
                                                                                                                                                 Deliberative Process
                            containing mental impressions;
                                                                                                                                                       Privilege
                          prepared in anticipation of litigation


                          Internal memorandum of 5/1/2018                                                                                       Attorney Work Product;
                          witness interview of Tierney Sharif                                                                                       Work Product;
                              created by SEC Division of                                                                                            Attorney Client
   33       5/14/2018     Enforcement staff working at SEC          Dora M. Morales                                                                    Privilege;
                        attorneys’ direction containing mental                                                                                   Deliberative Process
                         impressions; prepared in anticipation                                                                                         Privilege
                                      of litigation

                                                                                                                                                Attorney Work Product;
                         Internal handwritten notes of witness
                                                                                                                                                    Work Product;
                        interview of Tierney Sharif created by
                                                                                                                                                    Attorney Client
                          SEC Division of Enforcement staff
   34       5/16/2018                                               Dora M. Morales                                                                    Privilege;
                          working at SEC attorneys’ direction
                                                                                                                                                 Deliberative Process
                            containing mental impressions;
                                                                                                                                                       Privilege
                          prepared in anticipation of litigation




                                                                                       Page 7
                            Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 9 of 16
                                                                 SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                           SEC Privilege Log (8/6/2020)

PRIVILEGE   DATE OR
                                                                                                                               EMAIL STRING       PRIVILEGE
  DOC ID      DATE                DESCRIPTION                       AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                RECIPIENTS        ASSERTED
 NUMBER      RANGE
                          Internal memorandum of 5/16/2018                                                                                    Attorney Work Product;
                          witness interview of Tierney Sharif                                                                                     Work Product;
                              created by SEC Division of                                                                                          Attorney Client
   35       6/1/2018       Enforcement staff working at SEC       Dora M. Morales                                                                    Privilege;
                        attorneys’ direction containing mental                                                                                 Deliberative Process
                         impressions; prepared in anticipation                                                                                       Privilege
                                      of litigation

                                                                                                                                              Attorney Work Product;
                        Internal handwritten notes of Tierney
                                                                                                                                                  Work Product;
                          Sharif created by SEC Division of
                                                                                                                                                  Attorney Client
                          Enforcement staff working at SEC
   36       6/19/2018                                             Dora M. Morales                                                                    Privilege;
                        attorneys’ direction containing mental
                                                                                                                                               Deliberative Process
                         impressions; prepared in anticipation
                                                                                                                                                     Privilege
                                      of litigation


                          Internal memorandum of 6/19/2018                                                                                    Attorney Work Product;
                          witness interview of Tierney Sharif                                                                                     Work Product;
                              created by SEC Division of                                                                                          Attorney Client
   37       6/26/2018      Enforcement staff working at SEC       Dora M. Morales                                                                    Privilege;
                        attorneys’ direction containing mental                                                                                 Deliberative Process
                         impressions; prepared in anticipation                                                                                       Privilege
                                      of litigation

                                                                                                                                              Attorney Work Product;
                        Internal handwritten notes of witness
                                                                                                                                                  Work Product;
                         interview of Pamela Kirchen created
                                                                                                                                                  Attorney Client
                        by SEC Division of Enforcement staff
   38       6/20/2018                                           John E. Kustusch                                                                     Privilege;
                         working at SEC attorneys’ direction
                                                                                                                                               Deliberative Process
                            containing mental impressions;
                                                                                                                                                     Privilege
                         prepared in anticipation of litigation


                          Internal memorandum of 6/20/2018                                                                                    Attorney Work Product;
                         witness interview of Pamela Kirchen                                                                                      Work Product;
                              created by SEC Division of                                                                                          Attorney Client
   39       6/27/2018      Enforcement staff working at SEC       John E. Kustusch                                                                   Privilege;
                        attorneys’ direction containing mental                                                                                 Deliberative Process
                         impressions; prepared in anticipation                                                                                       Privilege
                                      of litigation




                                                                                     Page 8
                            Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 10 of 16
                                                                    SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                              SEC Privilege Log (8/6/2020)

PRIVILEGE   DATE OR
                                                                                                                                  EMAIL STRING       PRIVILEGE
  DOC ID      DATE                  DESCRIPTION                        AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                   RECIPIENTS        ASSERTED
 NUMBER      RANGE
                                                                                                                                                 Attorney Work Product;
                          Internal handwritten notes of witness
                                                                                                                                                     Work Product;
                         interview of Ariano Amplo created by
                                                                                                                                                     Attorney Client
                           SEC Division of Enforcement staff
   40       10/30/2018                                               Dora M. Morales                                                                    Privilege;
                           working at SEC attorneys’ direction
                                                                                                                                                  Deliberative Process
                             containing mental impressions;
                                                                                                                                                        Privilege
                           prepared in anticipation of litigation


                          Internal memorandum of 10/30/2018                                                                                      Attorney Work Product;
                           witness interview of Ariano Amplo                                                                                         Work Product;
                               created by SEC Division of                                                                                            Attorney Client
   41       11/2/2018      Enforcement staff working at SEC          Dora M. Morales                                                                    Privilege;
                         attorneys’ direction containing mental                                                                                   Deliberative Process
                          impressions; prepared in anticipation                                                                                         Privilege
                                       of litigation

                                                                                                                                                 Attorney Work Product;
                         Internal handwritten notes of witness
                                                                                                                                                     Work Product;
                          interview of Dean Voeks created by
                                                                                                                                                     Attorney Client
                           SEC Division of Enforcement staff
   42       10/30/2018                                               Dora M. Morales                                                                    Privilege;
                          working at SEC attorneys’ direction
                                                                                                                                                  Deliberative Process
                             containing mental impressions;
                                                                                                                                                        Privilege
                          prepared in anticipation of litigation


                          Internal memorandum of 10/30/2018                                                                                      Attorney Work Product;
                            witness interview of Dean Voeks                                                                                          Work Product;
                               created by SEC Division of                                                                                            Attorney Client
   43       11/13/2018     Enforcement staff working at SEC          Dora M. Morales                                                                    Privilege;
                         attorneys’ direction containing mental                                                                                   Deliberative Process
                          impressions; prepared in anticipation                                                                                         Privilege
                                       of litigation

                                                                                                                                                 Attorney Work Product;
                          Internal handwritten notes of witness
                                                                                                                                                     Work Product;
                         interview of Tierney Sharif created by
                                                                                                                                                     Attorney Client
                              SEC Division of Enforcement
   44       1/30/2019                                           Christopher White                                                                       Privilege;
                               Attorney containing mental
                                                                                                                                                  Deliberative Process
                          impressions; prepared in anticipation
                                                                                                                                                        Privilege
                                       of litigation




                                                                                        Page 9
                            Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 11 of 16
                                                                     SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                               SEC Privilege Log (8/6/2020)

PRIVILEGE   DATE OR
                                                                                                                                   EMAIL STRING       PRIVILEGE
  DOC ID      DATE                 DESCRIPTION                          AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                    RECIPIENTS        ASSERTED
 NUMBER      RANGE
                                                                                                                                                  Attorney Work Product;
                         Internal handwritten notes of witness
                                                                                                                                                      Work Product;
                          interview of Phil Skrade created by
                                                                                                                                                      Attorney Client
                             SEC Division of Enforcement
   45       5/30/2019                                          Christopher White                                                                         Privilege;
                              Attorney containing mental
                                                                                                                                                   Deliberative Process
                         impressions; prepared in anticipation
                                                                                                                                                         Privilege
                                      of litigation

                                                                                                                                                      31 C.F.R. §§
                                                                     Financial Crimes
                                                                                                                                                     1020.320(e)(1),
                         Bank Secrecy Act Reports: Currency            Enforcement
                                                                                                                                                     1021.320(e)(1),
   46                    Transaction Reports and Suspicious           Network – U.S.                SEC                                N/A
                                                                                                                                                     1022.320(e)(1),
                                  Activity Reports                   Department of the
                                                                                                                                                     1025.320(e)(1),
                                                                         Treasury
                                                                                                                                                     1026.320(e)(1)
                            Schedules analyzing activity in
                          relevant entity and individual bank
                          accounts; investor contributions to                                                                                     Attorney Work Product;
                          GTIF; GTIF investment in Amiran                                                                                             Work Product;
                         Technologies; management fees and                                                                                            Attorney Client
            3/2/17 to
   47                   other payments by GTIF; GTIF related John E. Kustusch                                                                            Privilege;
             5/31/19
                        party transactions; and GPRE mineral                                                                                       Deliberative Process
                          sales prepared by SEC Division of                                                                                              Privilege
                            Enforcement Accountant at the
                             direction of SEC Division of
                                Enforcement Attorneys

                        Draft memoranda by SEC attorneys to                                                                                       Attorney Work Product;
                            the Commission containing legal                                                                                           Work Product;
                         recommendation and legal analysis of                                                                                         Attorney Client
            8/1/18 to
   48                          SEC attorneys, prepared in              SEC Attorneys                                                                     Privilege;
             5/31/19
                        anticipation of litigation, and reflecting                                                                                 Deliberative Process
                                 governmental opinions,                                                                                                  Privilege
                           recommendations, or deliberations




                                                                                         Page 10
                             Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 12 of 16
                                                                 SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                           SEC Privilege Log (8/6/2020)

PRIVILEGE   DATE OR
                                                                                                                               EMAIL STRING       PRIVILEGE
  DOC ID      DATE                  DESCRIPTION                     AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                RECIPIENTS        ASSERTED
 NUMBER      RANGE
                                                                                                                                              Attorney Work Product;
                           Drafts of subpoenas drafted by SEC
                                                                                                                                                  Work Product;
                            Division of Enforcement Attorney
                                                                                                                                                  Attorney Client
            3/15/17 to       regarding ongoing investigation;
   49                                                             Christopher White                                                                  Privilege;
             5/31/19      containing mental impressions of SEC
                                                                                                                                               Deliberative Process
                           Division of Enforcement Attorneys;
                                                                                                                                                     Privilege
                           prepared in anticipation of litigation


                           Drafts of correspondence drafted by                                                                                Attorney Work Product;
                              SEC Division of Enforcement                                                                                         Work Product;
                               Attorney regarding ongoing                                                                                         Attorney Client
            11/16/16 to
   50                       investigation; containing mental     Christopher White                                                                   Privilege;
              5/31/19
                             impressions of SEC Division of                                                                                    Deliberative Process
                           Enforcement Attorneys; prepared in                                                                                        Privilege
                                anticipation of litigation

                         Research memoranda drafted by SEC
                                                                                                                                              Attorney Work Product;
                           Division of Enforcement Attorney
                                                                                                                                                  Work Product;
                            regarding legal issues; containing
                                                                                                                                                  Attorney Client
            11/16/16 to mental impressions of SEC Division of
   51                                                              Christopher White                                                                 Privilege;
              5/31/19     Enforcement Attorneys; prepared in
                                                                                                                                               Deliberative Process
                        anticipation of litigation, and reflecting
                                                                                                                                                     Privilege
                                 governmental opinions,
                           recommendations, or deliberations
                              Strategy notes drafted by SEC
                           Division of Enforcement Attorney                                                                                   Attorney Work Product;
                          regarding ongoing investigation and                                                                                     Work Product;
                         recommendations; containing mental                                                                                       Attorney Client
             4/27/16 to
   52                        impressions of SEC Division of        Christopher White                                                                 Privilege;
              5/31/19
                          Enforcement Attorneys; prepared in                                                                                   Deliberative Process
                        anticipation of litigation, and reflecting                                                                                   Privilege
                                 governmental opinions,
                           recommendations, or deliberations




                                                                                     Page 11
                            Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 13 of 16
                                                                 SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                           SEC Privilege Log (8/6/2020)

PRIVILEGE   DATE OR
                                                                                                                               EMAIL STRING          PRIVILEGE
  DOC ID      DATE                  DESCRIPTION                     AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                RECIPIENTS           ASSERTED
 NUMBER      RANGE
                           Compilations of documents by SEC
                            Division of Enforcement Attorney                                                                                    Attorney Work Product;
                                regarding investigation and                                                                                         Work Product;
                          recommendations; containing mental                                                                                        Attorney Client
            4/29/16 to
   53                        impressions of SEC Division of   Christopher White                                                                        Privilege;
             5/31/19
                           Enforcement Attorneys; prepared in                                                                                    Deliberative Process
                              anticipation of litigation, and                                                                                          Privilege
                            reflecting governmental opinions,
                           recommendations, or deliberations

                             Thousands of Emails regarding
                         investigation strategy and enforcement
                                                                                                                                                Attorney Work Product;
                              recommendations containing
                                                                                                                                                    Work Product;
                          confidential communications, mental
                                                                     SEC Attorneys,                                             SEC Attorneys,      Attorney Client
            4/22/16 to     impressions, and opinions of SEC
   54                                                               SEC Accountants,                                           SEC Accountants,        Privilege;
             5/31/19       Division of Enforcement Attorneys
                                                                       SEC Staff                                                  SEC Staff      Deliberative Process
                              and Accountants, prepared in
                                                                                                                                                       Privilege
                         anticipation of litigation, and reflecting
                                 governmental opinions,
                           recommendations, or deliberations

                                                                                                                                                Attorney Work Product;
                                Draft and final outlines for
                                                                                                                                                    Work Product;
                         investigative testimony drafted by SEC
                                                                                                                                                    Attorney Client
            12/6/17 to     Division of Enforcement Attorney;
   55                                                             Christopher White                                                                    Privilege;
             5/31/19      containing mental impressions of SEC
                                                                                                                                                 Deliberative Process
                           Division of Enforcement Attorneys;
                                                                                                                                                       Privilege
                           prepared in anticipation of litigation


                         Attorney notes regarding strategy and                                                                                  Attorney Work Product;
                          recommendations containing mental                                                                                         Work Product;
                            impressions and opinions of SEC                                                                                         Attorney Client
            2/28/17 to
   56                      Division of Enforcement Attorney; Doressia L. Hutton                                                                        Privilege;
            5/31/2019
                          prepared in anticipation of litigation;                                                                                Deliberative Process
                         and reflecting governmental opinions,                                                                                         Privilege
                           recommendations, or deliberations




                                                                                     Page 12
                              Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 14 of 16
                                                                  SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                            SEC Privilege Log (8/6/2020)

PRIVILEGE    DATE OR
                                                                                                                                EMAIL STRING       PRIVILEGE
  DOC ID       DATE                  DESCRIPTION                     AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                 RECIPIENTS        ASSERTED
 NUMBER       RANGE
                          Outlines and notes for OCIE referral to
                          Division of Enforcement attorneys and
                                                                                                                                                  Attorney Client
                            supporting documents prepared in      Steven Levine,
                                                                                                                                                     Privilege;
             4/16/2016 to anticipation of litigation, containing Gena Kusiak, Bill
   57                                                                                                                                           Deliberative Process
              4/22/2016 mental impressions and opinions, and        Chiu, Kent
                                                                                                                                                     Privilege
                            reflecting governmental strategy,       McAllister
                              opinions, recommendations, or
                                       deliberations
                           Internal emails between OCIE staff
                            and supervisors containing mental
                                                                                                                                                   Attorney Client
            11/17/2015 to     impressions and opinions, and
   58                                                               OCIE Staff                                                                 Privilege; Deliberative
              3/22/2017     reflecting governmental strategy,
                                                                                                                                                  Process Privilege
                              opinions, recommendations, or
                                       deliberations

                           Internal emails between OCIE staff
                         and Division of Enforcement attorneys
                                                                    OCIE staff and
                          prepared in anticipation of litigation,                                                                                  Attorney Client
            4/22/2016 to                                              Division of
   59                       containing mental impressions and                                                                                  Privilege; Deliberative
               4/2017                                                Enforcement
                         opinions, and reflecting governmental                                                                                    Process Privilege
                                                                  attorneys and staff
                          strategy, opinions, recommendations,
                                     or deliberations

                            Internal notes and schedules by the
                               OCIE examiners on reviews of       Bill Chiu, Brandi
                                                                                                                                                Deliberative Process
                            documents and data, questions to be    Hodges, Gena
                                                                                                                                                 Privilege; Attorney
                               asked, and notes of preliminary     Kusiak, Steven
            12/18/2015 to                                                                                                                      Client Privilege; Law
   60                           conclusions and observations       Levine, Kristin
              3/22/2017                                                                                                                        Enforcement Privilege
                             containing mental impressions and      Dryer, Kent
                                                                                                                                                [re docs prepared for
                           opinions and reflecting governmental McAllister, Lou
                                                                                                                                                  DOJ presentation]
                           strategy, opinions, recommendations,         Gracia
                                       or deliberations
                          Internal Notes and/or memorandum of
                           witness interview of onsite visit with   Gena Kusiak,
                          Bluepoint and Michael Hull containing Kristin Dryer, Bill                                                                Attorney Client
             2/8/2016 to
   61                      mental impressions and opinions and      Chiu, Brandi                                                               Privilege; Deliberative
              2/12/2016
                              reflecting governmental strategy,    Hodges, Kent                                                                   Process Privilege
                               opinions, recommendations, or         McAllister
                                         deliberations




                                                                                      Page 13
                              Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 15 of 16
                                                                       SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                                 SEC Privilege Log (8/6/2020)

PRIVILEGE   DATE OR
                                                                                                                                     EMAIL STRING            PRIVILEGE
  DOC ID      DATE                    DESCRIPTION                         AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                      RECIPIENTS             ASSERTED
 NUMBER      RANGE
                             Internal memorandum of witness
                            interview of Mary Pat Dixon of the
                              Department of Labor containing
                                                                          Gena Kusiak                                                                     Deliberative Process
   62        3/16/2016     mental impressions and opinions, and
                                                                                                                                                               Privilege
                             reflecting governmental strategy,
                              opinions, recommendations, or
                                        deliberations
                                                                      Bill Chiu,
                           Draft correspondence by OCIE exam        Gena Kusiak,
                             staff to registrant and other parties Sylvia Miranda,
             11/17/2015                                                                                                                                      Attorney Client
                             containing mental impressions and      Kristin Dryer,
   63       to 3/22/2017                                                                                                                                 Privilege; Deliberative
                           opinions and reflecting governmental Lou Gracia, Brandi
                                                                                                                                                            Process Privilege
                           strategy, opinions, recommendations,     Hodges, Kent
                                        or deliberations             McAllister

                              Communications with criminal law
                           enforcement authorities regarding the
                              SEC's investigation, and non-grand
                                                                                                                                     Christopher White,
                            jury information regarding the DOJ's
                                                                                                                                       Robert Burson,
                                separate criminal investigation,
                                                                                                                                     Charles Kerstetter,
                                    containing confidential
                                                                                                                                        Gena Kusiak,
                           communications, mental impressions,                                                                                              Law Enforcement
                                                                                                                                         Billy Chiu,
                           and opinions of attorneys, prepared in                                                                                               Privilege;
                                                                                                                                       Steven Levine,
                              anticipation of litigation, reflecting                                                                                      Deliberative Process
                                                                                                                                      Kent McAllister,
                                    governmental opinions,                                                                                                      Privilege;
             5/2016 to                                                                                                                  Kristin Dryer,
   64                         recommendations, or deliberations,                                                                                         Attorney Work Product;
             5/31/2019                                                                                                                Doressia Hutton,
                                  reflecting law enforcement                                                                                                  Work Product
                                                                                                                                      David Glockner,
                               investigations, techniques and/or                                                                                             Attorney Client
                                                                                                                                     Attorneys and FBI
                                procedures, and the identify of                                                                                                 Privilege
                                                                                                                                      agents for USAO
                             sources, witnesses, law enforcement
                                                                                                                                       for the Western
                                 personnel, and/or subjects of
                                                                                                                                          District of
                             investigation. As stated in the SEC's
                                                                                                                                          Wisconsin
                           objections to the Defendants' requests
                           for production, these communications
                               are not relevant to the claims and
                                     defenses in this case.




                                                                                           Page 14
                            Case: 3:19-cv-00809-wmc Document #: 80-3 Filed: 08/06/20 Page 16 of 16
                                                                    SEC v. Bluepoint Investment Counsel, LLC, et al.
                                                                              SEC Privilege Log (8/6/2020)

PRIVILEGE   DATE OR
                                                                                                                                  EMAIL STRING       PRIVILEGE
  DOC ID      DATE                  DESCRIPTION                        AUTHOR(S)            RECIPIENT(S)               CC/BCC(S
                                                                                                                                   RECIPIENTS        ASSERTED
 NUMBER      RANGE
                                                                                                                                                 Attorney Work Product;
                          Internal handwritten notes of witness
                                                                                                                                                     Work Product;
                          interview of Susan Ewens created by
                                                                                                                                                     Attorney Client
                              SEC Division of Enforcement
   65       12/29/2018                                          Christopher White                                                                       Privilege;
                               Attorney containing mental
                                                                                                                                                  Deliberative Process
                          impressions; prepared in anticipation
                                                                                                                                                        Privilege
                                       of litigation



                           NOTE: Consistent with the SEC's
                             responses and objections to the
                         Defendants' request for production, the
                          SEC is not conceding that any of the
                          above privilege log entries are either
                               responsive or relevant to the
                             Defendants' requests. Many are
                         neither responsive nor relevant, but the
                              SEC is logging them out of an
                                  abundance of caution.




                                                                                        Page 15
